DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Application Priority
This application filed 11/10/2020 is a continuation of PAT 10905699 filed on 01/08/2018 which is a 371 of PCT/EP2016/064907 filed on 06/28/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 11/10/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
The following rejections are made:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, and 15 -19 are rejected under 35 U.S.C. 103 as being unpatentable over Otterbeck  (DE 198 49 737 Al (2000-05-04) – IDS or Translation equivalent WO20000  24388A2),  Breitzke(US Patent 4,871,777)  and  Delarue (US Patent 3,208,907).
Otterbeck  teaches pharmaceutical formulations for rectal administration (suppositories) comprising budesonide or a pharmaceutically acceptable salt or derivative thereof. Specifically, Example 3 comprises  antioxidant 5-ASA micronized 500 g micronized budesonide 5 g is heated to 50 ° C with a mixture of 1,680 g hard fat and 20 g of cetyl alcohol are stirred, homogenized and poured into suppository molds. The weight of the suppository is 2205 mg. the dosage of the drug according to the invention is preferably selected so that the daily dose of glucocorticosteroid, in particular budesonide, 0.01 to 0.5 mg / kg body weight / day, preferably 0.07 to 0.3 mg / kg body weight / day. Accordingly, the preferred dose of 5-aminosalicylic acid is located 3.5 to 150 mg / kg body weight / day, preferably 7 to 75 mg / kg body weight / day. Example 3 shows micronized forms of the budesonide. The reference teaches cocoa butter and hard fats, (each has triglycerides).  The properties such as m.p. and stability are rendered obvious over a suppository fat formulation having the same active and an antioxidant, absent evidence to the contrary. The reference further teaches packaging the suppositories via “Compressed gas package with the addition of a propellant gas (pressure <1.5 bar, such as Isobutane, n-butane, mixtures of propane / n-butane) bottled. “ “In another embodiment, however, the invention also includes medicaments that each contain only one of the two active substances. Such medicinal products can be in the form of a pharmaceutical kit, i.e. a pharmaceutical packaging contains medicinal products with the active ingredient 5-aminosalicylic acid and pharmaceuticals with the second active ingredient, with the packaging of the medicinal product and / or the package insert for the medicinal product indicating that the two medicinal products are used simultaneously or at the same time should be administered offset.”  
While the reference exemplifies at least 76% of a hard fat, it fails to teach least 80% of the fat or the ascorbyl palmitate 
Breitzke teaches suppository bases contain from 0.1 to 20% by weight emulsifier. In addition, the compositions of the invention for suppository bases can contain relatively small quantities, for example up to a total of 5% by weight, of other known auxiliaries for regulating the melting behavior, viscosity and processibility of the suppository base and for improving the appearance of the suppository base or of the suppositories produced therefrom, which include for example beeswax, cetostearyl alcohol, glycerol monostearate, aluminium stearate, bentonite, celluloses, liquid triglycerides, paraffins, highly disperse silica or kieselguhr, calcium carbonate, magnesium oxide, antioxidants (for example tocopherols, butylhydroxy toluene, ascorbyl palmitate, propyl gallate), preservatives and dye (col. 2 lines 38-52).
Delarue teaches, for example, ascorbyl palmitate and alpah-d,l-tocopherol have been used in the amount of 1 part to 10,000 parts, by weight, of the mixture (col 1 lines 45-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the ascorbyl palmitate with the formulation of Otterbeck. The motivation comes from the teaching that ascorbyl palmitate acts as an antioxidant in suppository formulations. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results.  Moreover, with respect to the prior arts teaching of 76% fat and the claims recitation of at least 80%, the Examiner’s contention is that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The recitation for use in anal administration, inflammatory disease, oracute ulcerative proctitis are intended uses of the formulation claims.  Claim 15 is a product by process claims. It is well settled in patent law that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP § 2123.   The court in In re Thorpe held, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   In this case, the method of making the composition as claimed does not render structural limitations to the claimed composition.  With respect to claims 17 and 18, the recitation regarding the treatment is not given patentable weight, as the claims are drawn to compositions. 

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over Otterbeck  (DE 198 49 737 Al (2000-05-04) – IDS or Translation equivalent WO2000124388A2) Breitzke(US Patent 4,871,777)   Delarue (US Patent 3,208,907), as applied to claims 1-13, and 15 -19 in view of Von Wulfing (GB 701831 A - IDS). 
Otterbeck, Breitzke, and Delarue  are as discuses above.
Otterbeck, Breitzke, and Delarue fail to specify the particles at 10microns or smaller. 
Von Wulfing teaches suppositories having a particle size of 1-10 microns, and then incorporating the powder in the molten suppository base.
It would have been prima facie obvious to one of ordinary skill in the art to use actives at a particle size of 10 microns . The motivation comes from the teaching in Otterbeck which comprises micronized particles and further from the teachings of Von Wulfing that the micronized particles are at a size of 1-10 microns in suppositories.  Hence, a skilled artisan would have had reasonable expectation of success in using a micronized particle size of 10 microns in a suppository formulation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,905,699 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim about 2 mg budesonide or a pharmaceutically compatible salt or derivative thereof, and solid fat or mixture of different solid fats comprises at least 80 wt % triglycerides, a hydroxyl value of 1 to 15 and less than 1 wt % of unsaturated fatty acids, as well as at least one anti-oxidation wherein the formulation when stored at 30° C./65% humidity for a period of 30 days showed no degradation.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627